Citation Nr: 0411797	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  98-15 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Entitlement to an increased disability rating for 
prostatitis, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
arthritis of the dorsal and lumbosacral spine, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability rating for 
osteoarthritis of the cervical spine, currently evaluated as 
20 percent disabling.  

5.  Entitlement to an increased disability rating for 
osteoarthritis of both hips, currently evaluated as 
20 percent disabling.  

6.  Entitlement to an increased disability rating for 
osteoarthritis of both hands and wrists, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim for service 
connection for a psychiatric disorder had not been received.  
In addition, the RO denied increased ratings for the 
following service-connected disabilities:  prostatitis (20%), 
arthritis of the dorsal and lumbosacral spine (20%), 
osteoarthritis of the cervical spine (10%), osteoarthritis of 
both hips (0%), and osteoarthritis of both hands and wrists 
(0%).  

Following receipt of notification of the June 1998 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his new and material and increased rating claims.  
During the current appeal, and specifically by an October 
2003 rating action, the RO granted increased evaluations for 
the following service-connected disabilities:  osteoarthritis 
of the cervical spine (20%), osteoarthritis of both hips 
(20%), and osteoarthritis of both hands and wrists (10%).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that, "on a claim for an original or 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
these increased rating issues remain in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a November 1969 decision, the Board denied service 
connection for a psychiatric disorder.  

3.  The evidence received since the November 1969 Board 
denial of service connection for a psychiatric disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Board's November 1969 decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the Board's November 1969 
denial of service connection for a psychiatric disorder is 
new and material, and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating that portion of 
the veteran's claim which addresses his petition to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  This is so because the Board is taking 
action favorable to the veteran by reopening this claim, and 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In a November 1969 decision, the Board denied service 
connection for a psychiatric disorder.  According to the 
relevant evidence available at that time, service medical 
records indicated that, in June 1953, the veteran sought 
treatment for complaints of pain and throbbing sensations 
over the left side of his body.  The examiner diagnosed 
nervousness.  There were no other complaints or finding of 
psychiatric disability in the service medical records and the 
separation examination, which was conducted in September 
1953, did not provide any objective evidence of psychiatric 
pathology.  Specifically, this evaluation demonstrated that 
the veteran's psychiatric system was normal.  

In September 1966, the veteran underwent a private 
examination, at which time he asserted that, since an 
inservice injury, he experienced progressively worse pain in 
his upper dorsal spine.  A physical examination demonstrated 
tenderness over the left trapezius; difficulty moving the 
upper dorsal spine due to pain; and tenderness over D5, D6, 
and D7.  The examiner noted that the veteran appeared to be 
anxious but was well-mannered and cooperative.  Additionally, 
the examiner diagnosed, in relevant part, back pain (the 
cause of which was unknown) as well as an anxiety reaction.  

In November 1969, the Board considered these relevant 
service, and post service, medical records.  In particular, 
the RO determined that these reports did not provide 
competent evidence of an initial diagnosis of a psychiatric 
disorder until many years after the veteran's discharge from 
active military duty or of an association between the anxiety 
reaction diagnosed in 1966 and his active military duty.  As 
such, the Board denied service connection for a psychiatric 
disorder.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The additional record received since the prior final denial 
in November 1969 includes an April 1998 statement in which a 
private psychiatrist provided a diagnosis of a generalized 
anxiety disorder with depressive episodes and also noted that 
the veteran had reported that, during his service in Korea, 
he fell skiing and injured his back, lumbosacral area, 
shoulders, neck, and head.  Further, the psychiatrist 
expressed his opinion that "[t]his accident that occurred 
during . . . [the veteran's] military service made him 
develop an emotional frame with intense episodes of anxiety 
and depression which has limited his capacity for memory and 
concentration."  

As this document includes a medical diagnosis of a 
generalized anxiety disorder with depressive episodes 
purportedly associated with service, the Board finds that the 
statement is clearly probative of the central issue in the 
veteran's case for service connection for a psychiatric 
disorder.  Significantly, this record bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for a psychiatric 
disorder.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
psychiatric disorder in November 1969 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  


REMAND

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disorder has been received, the 
RO must now address the de novo claim for service connection 
for a psychiatric disability.  With regard to this issue as 
well as the increased rating claims, the Board notes that 
there was a recent and substantial change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

In particular, the Board notes that, in a statement dated in 
January 1999, the veteran stated that he continued to receive 
outpatient treatment at the VA hospital "up to the present 
time."  Further review of the claims folder indicates that, 
following receipt of this statement, the RO obtained copies 
of records of treatment that the veteran had received at the 
San Juan VA Medical Center (VAMC) between December 1992 and 
January 2000.  

With regard to the veteran's claim for service connection for 
a psychiatric disorder, the Board acknowledges that the 
service medical records reflect treatment for nervousness in 
June 1953 and that a private psychiatrist, in April 1998, 
associated the veteran's generalized anxiety disorder and 
depressive episodes with an injury during his military 
service.  The psychiatrist did not say whether he had had the 
chance to review the veteran's in-service, and post-service, 
medical reports.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should also procure copies of 
all records of psychiatric, orthopedic, 
and prostatitis treatment that the 
veteran has received at the San Juan VAMC 
since January 2000.  All available 
reports should be associated with the 
veteran's claims folder.  

3.  If, pursuant to paragraph 2 of this 
Remand, records are received which 
reflect recent treatment for any of the 
veteran's service-connected disabilities 
(prostatitis, arthritis of the dorsal and 
lumbosacral spine, osteoarthritis of the 
cervical spine, osteoarthritis of both 
hips, and osteoarthritis of both hands 
and wrists), the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
accorded pertinent VA examination(s) to 
determine the nature and extent of the 
service-connected disability(ies).  The 
claims folder must be made available to 
the examiner(s) in conjunction with the 
examination(s).  All indicated tests 
should be conducted.  The examiner(s) 
should note in the examination report(s) 
all relevant pathology associated with 
the service-connected disability(ies).  

4.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
psychiatric disorder shown on evaluation.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a psychiatric disorder is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to the veteran's active military 
service.  The examiner should review and 
reconcile the service medical records, 
including the separation examination 
report, as well as the September 1966 and 
April 1998 private medical reports.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



